McMurray, Presiding Judge.
In accordance with the decision of the Supreme Court of Georgia in American Express Travel Related Svcs. Co. v. Web, Inc., 261 Ga. 480 (405 SE2d 652), that part of our previous judgment as it related to Divisions 3 and 5 of our decision in Web, Inc. v. American Express Travel Related Svcs. Co., 197 Ga. App. 697 (399 SE2d 513) is vacated and the judgment of the superior court is affirmed except as to defendant in counterclaim Becker. Our previous reversal of the superior court’s grant of defendant’s motion to add Becker as a defendant in counterclaim in Web, Inc. v. American Express Travel Related Svcs. Co., 197 Ga. App. 697, 700 (5), supra, is not affected by the Supreme Court of Georgia’s decision.

Judgment affirmed in part and reversed in part.


Sognier, C. J., and Carley, P. J., concur.

*203Decided September 16, 1991.
Joel Y. Moss, for appellants.
Alston & Bird, John I. Spangler III, Dennis J. Connolly, for appellee.